Citation Nr: 0513938	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to October 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record. 

This matter is REMANDED to the agency of original 
jurisdiction via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

Official attempts to obtain the veteran's service medical 
records have been unsuccessful, but the veteran has submitted 
copies of service medical records that were in his 
possession.  Also, there is no separation document. 

On VA audiological examination in May 2003, the examiner 
reported that abnormal otoacoustic emission tests supported 
the claim for tinnitus. 

The veteran testified that in service he was in the 
mechanized infantry and he was exposed to noise from live 
firing exercises.  He stated that he has had no exposure to 
noise after service as he has worked in an office 
environment.  He indicated that in 2004, after his VA 
examination, he had a screening test for hearing loss and he 
was told that the results were unusual for someone his age. 

In light of the above, further evidentiary development is 
needed and under the duty to assist, 38 C.F.R. § 3.159, this 
case is REMANDED to the agency of original jurisdiction for 
the following action:

1.  Obtain the veteran's service 
personnel records in order to document 
his duties and assignments. 

2.  Schedule the veteran for a VA 
examination to include audiology testing 
to determine whether the veteran has 
either hearing loss or tinnitus or both.  
The claims file must be made available to 
the examiner for review. The examiner is 
asked to express an opinion on the 
following question:

If hearing loss or tinnitus or both 
are found, is it at least as likely 
as not that either hearing loss or 
tinnitus or both were caused by the 
veteran's exposure to noise during 
service?

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

3.  After the above has been completed, 
adjudicate the claims.  If any benefit is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


